        Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 1 of 26



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                           )
THE AMERICAN HOSPITAL ASSOCIATION,         )
800 Tenth Street, N.W., Suite 400          )
Washington, D.C. 20001,                    )
                                           )
ASSOCIATION OF AMERICAN MEDICAL            )
COLLEGES,                                  )
655 K Street, N.W., Suite 100              )
Washington, D.C. 20001,                    )
                                           )
MERCY HEALTH MUSKEGON,                     )
1500 E. Sherman Boulevard                  )
Muskegon, MI 49444,                        )
                                           )
CLALLAM COUNTY PUBLIC HOSPITAL             )
NO. 2, d/b/a OLYMPIC MEDICAL CENTER,       )
939 Caroline Street                        )
Port Angeles, WA 98362,                    )
                                           )
YORK HOSPITAL,                             )
3 Loving Kindness Way                      )
York, ME 03909,                            )
                                           )
                    Plaintiffs,            )
                                           )
                    v.                     )     Civil Action No. ___________
                                           )
ALEX M. AZAR II,                           )
in his official capacity as SECRETARY OF   )
HEALTH AND HUMAN SERVICES,                 )
200 Independence Avenue, S.W.              )
Washington, D.C. 20201,                    )
                                           )
                    Defendant.             )
                                           )

                                     COMPLAINT
            Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 2 of 26



       Plaintiffs the American Hospital Association, Association of American Medical Colleges,

Mercy Health Muskegon, Clallam County Public Hospital District No. 2, d/b/a Olympic Medical

Center, and York Hospital bring this Complaint against Defendant Alex M. Azar II, in his

official capacity as Secretary of Health and Human Services (HHS), and allege as follows:

                                 PRELIMINARY STATEMENT

       1.       This is an action to challenge certain aspects of a final rule issued by the Centers

for Medicare & Medicaid Services (CMS), an agency within HHS, for Medicare hospital

outpatient services in calendar year (CY) 2020. See Centers for Medicare & Medicaid Services,

Medicare Program: Changes to Hospital Outpatient Prospective Payment and Ambulatory

Surgical Center Payment Systems and Quality Reporting Programs, Dep’t of Health and Human

Servs., 84 Fed. Reg. 61,142 (Nov. 12, 2019) (2020 Final Rule).

       2.       The 2020 Final Rule, in relevant part, continues in effect (and indeed, increases)

certain payment cuts made in CY 2019 that this Court already declared unlawful and vacated in a

September 17, 2019 decision. See Order, American Hospital Ass’n v. Azar, No. 18-2841, ECF

No. 32 (RMC) (Sept. 17, 2019) (granting summary judgment against CMS and vacating “the

Secretary’s Method to Control for Unnecessary Increases in the Volume of Outpatient Services”

in the 2019 Final Rule). Following the Court’s decision, CMS moved to modify the Court’s

order and/or to stay its effect. After “careful consideration of the parties’ briefs,” the Court

denied that motion and determined that “vacatur was appropriate and that a stay was not.” See

Orders, Am. Hosp. Ass’n v. Azar, No. 18-2841, ECF No. 39 (RMC) (Oct. 21, 2019), and ECF

No. 50 (RMC) (Dec. 16, 2019).

       3.       Nonetheless, CMS pressed ahead with the same unlawful payment cuts for CY

2020. Like the 2019 Final Rule, the 2020 Final Rule implements reductions to Medicare


                                                  2
             Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 3 of 26



payment rates for certain clinic visit services provided at specified off-campus hospital provider-

based departments (off-campus PBDs). Off-campus PBDs are practice locations of a hospital

that are not located in immediate proximity to the main building of their affiliated hospital, but

are nonetheless so closely integrated with and controlled by the main hospital as to be considered

a part of the hospital.

        4.       The 2020 Final Rule is ultra vires for the same reasons as the 2019 Final Rule.

Congress has established a clear structure for CMS to make annual changes to payments for

covered hospital outpatient services under Medicare. 42 U.S.C. § 1395l(t)(9)(A). Changes to

payment that target only specific items or services must be budget neutral. 42 U.S.C.

§ 1395l(t)(9)(B). And yet the 2020 Final Rule purports to do precisely what Congress has

expressly prohibited: reduce total payments for covered hospital outpatient services for CY 2020

by hundreds of millions of dollars by targeting a select group of services for non-budget-neutral

payment adjustments. CMS cannot exercise its limited authority in a manner so flagrantly

inconsistent with the Medicare statute. That is textbook ultra vires action—as this Court has

already held.

        5.       The 2020 Final Rule is unlawful for other reasons as well. In the Medicare

statute, Congress has laid out a clear distinction between “excepted” off-campus PBDs, which

meet specified grandfathering requirements, and “non-excepted” off-campus PBDs, which do

not. The statute makes clear that services provided at excepted and non-excepted off-campus

PBDs should be paid pursuant to different payment systems. 42 U.S.C. § 1395l(t)(21)(C). And

yet the 2020 Final Rule effectively abolishes any distinction between excepted and non-excepted

entities by subjecting them both to the same payment system and rate. That violates the clear

intent of Congress and therefore is ultra vires.


                                                   3
            Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 4 of 26



       6.       CMS may not contravene clear congressional mandates merely because the

agency wishes to make cuts to Medicare spending. And the agency’s conduct in issuing the

2020 Final Rule is all the more stark because this Court has already rejected CMS’s identical

attempt to replace Congress’s unequivocal directives with the agency’s own policy preferences.

The 2020 Final Rule is no less an impermissible flex of regulatory authority than the 2019 Final

Rule, and should meet the same fate.

                                            PARTIES

       7.       Plaintiff the American Hospital Association (AHA) is a national, not-for-profit

organization headquartered in Washington, D.C. The AHA represents and serves nearly 5,000

hospitals, health care systems, and networks, plus 43,000 individual members. Its mission is to

advance the health of individuals and communities by leading, representing, and serving the

hospitals, systems, and other related organizations that are accountable to the community and

committed to health improvement. The AHA provides extensive education for health care

leaders and is a source of valuable information and data on health care issues and trends. It also

ensures that members’ perspectives and needs are heard and addressed in national health-policy

development, legislative and regulatory debates, and judicial matters. The AHA has a principal

place of business located at 800 Tenth Street, N.W., Suite 400, Washington, D.C. 20001.

       8.       Plaintiff Association of American Medical Colleges (AAMC) is a national, not-

for-profit association based in Washington, D.C. The AAMC represents and serves all 154

accredited U.S. medical schools, nearly 400 major teaching hospitals and health systems, and

more than 80 academic societies. Through these institutions and organizations, the AAMC

represents 173,000 faculty members, 89,000 medical students, and 129,000 resident physicians.

The AAMC works to improve the nation’s health by strengthening the quality of medical


                                                 4
            Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 5 of 26



education and training, enhancing the search for biomedical knowledge, advancing health

services research, and integrating education and research into the provision of effective health

care. In addition, it is one of the AAMC’s core missions to advocate on behalf of its members

and patients in connection with national health-policy matters. The AAMC has a principal place

of business located at 655 K Street, N.W., Suite 100, Washington, D.C. 20001.

       9.       Plaintiff Mercy Health Muskegon is a Catholic nonprofit hospital that serves the

greater Muskegon, Michigan area and surrounding communities. Mercy Health Muskegon

operates 27 off-campus PBDs, 25 of which are excepted PBDs. These include a sleep center, a

comprehensive breast high risk clinic, specialty clinics (including neurosurgery, cardiology,

geriatrics, and gastroenterology), and a number of primary care facilities capable of providing x-

ray, laboratory, and pharmacy services in the same building. Mercy Health Muskegon furnishes

outpatient services at these excepted off-campus PBDs and will suffer immediate and concrete

harm from the outpatient service payment reductions set forth in the 2020 Final Rule. Mercy

Health Muskegon has its principal place of business at 1500 E. Sherman Boulevard, Muskegon,

Michigan 49444.

       10.      Plaintiff Clallam County Public Hospital District No. 2, d/b/a Olympic Medical

Center (Olympic Medical) is a comprehensive health care provider serving the North Olympic

Peninsula with a network of facilities in Clallam County, Washington. Olympic Medical is a

large rural hospital and health care center designated as a Sole Community Hospital and Rural

Referral Center, and which operates as a safety-net hospital, employing over 100 physicians and

advanced practice clinicians. Of Olympic Medical’s patients, 83.4% rely on Government-paid

insurance and 59.2% rely on Medicare. Olympic Medical furnishes outpatient services at eight

excepted off-campus PBDs, including a specialty physician clinic offering cardiology,


                                                 5
          Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 6 of 26



gastroenterology, pulmonary medicine, neurology, urology and women’s health, a sleep center, a

primary care clinic, a coagulation clinic, a walk-in clinic, a cancer center providing medical

oncology services and radiation oncology services in Sequim, which is 17 miles from the main

hospital campus, and a primary care clinic in Port Angeles which is approximately one mile from

the hospital. Olympic Medical will suffer immediate and concrete harm from the outpatient

service payment reductions set forth in the 2020 Final Rule. Olympic Medical has its principal

place of business at 939 Caroline Street, Port Angeles, Washington 98362.

       11.     Plaintiff York Hospital (York) is a small community hospital located in York,

Maine and serving the surrounding area. York is licensed for 79 beds, and currently has only 50

beds in operation. Founded in 1906, York is dedicated to giving back to its community: among

other things, it provides support programs and services to schools, civic organizations, and non-

profit groups, runs an opiate treatment facility, and offers transportation and food to patients

unable to afford them. Of York’s patients, almost 54% rely on Medicare. York furnishes

outpatient services at 12 excepted off-campus PBDs, including three oncology clinics and

specialty clinics offering psychiatry, cardiovascular care, and gynecology care. York will suffer

immediate and concrete harm from the outpatient service payment reductions set forth in the

2020 Final Rule. York has its principal place of business at 3 Loving Kindness Way, York,

Maine 03909.

       12.     Defendant Alex M. Azar II, is the Secretary of HHS and is responsible for the

conduct and policies of HHS, including those relating to the Hospital Outpatient Prospective

Payment and Ambulatory Surgical Center Payment Systems and Quality Reporting Programs.

The Secretary maintains an office at 200 Independence Avenue, S.W., Washington, D.C. 20201,

and is sued in his official capacity only.


                                                  6
          Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 7 of 26



                                  JURISDICTION AND VENUE

       13.     Jurisdiction in this Court is grounded upon and proper under 28 U.S.C. § 1331, in

that this civil action arises under the laws of the United States; 28 U.S.C. § 1346, in that this case

involves claims against the federal government; 28 U.S.C. § 1361, in that this is an action to

compel officers of the United States to perform their duty; and 28 U.S.C. §§ 2201–2202, in that

there exists an actual justiciable controversy as to which Plaintiffs require a declaration of their

rights by this Court and injunctive relief to prohibit the Defendants from violating laws and

regulations.

       14.     Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (e) because this is a

civil action in which the Defendant is an officer of the United States acting in his official

capacity and maintains his office and conducts business in this judicial district. Moreover, a

substantial part of the events giving rise to the claims occurred within this judicial district.

       15.     Plaintiffs have standing to bring this lawsuit because the Plaintiff-Hospitals and

the AHA’s and AAMC’s members are suffering and face imminent actual injury as a result of

CMS’s ultra vires decision to reduce the payment rates for targeted services furnished at

members’ off-campus PBDs. This lawsuit seeks to vindicate interests that are germane to the

AHA’s and AAMC’s purposes because a critical mission of both entities is to protect their

members’ interests in connection with policy changes initiated by CMS. The AHA’s and

AAMC’s members use the Medicare payments at issue in this lawsuit to provide critical health

care services and will suffer a concrete and imminent injury absent judicial relief.

       16.     This lawsuit is ripe for judicial review. Because Plaintiffs are alleging that CMS

is acting beyond the agency’s statutorily granted powers, this Court has the authority to review




                                                   7
           Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 8 of 26



Plaintiffs’ claims, and to do so now. See Amgen, Inc. v. Smith, 357 F.3d 103, 114 (D.C. Cir.

2004).

         17.   After the 2020 Final Rule became effective on January 1, 2020, several of the

Plaintiff-Hospitals submitted claims to their Medicare Administrative Contractors (MACs).

Those Plaintiff-Hospitals specifically requested that they be paid pursuant to the higher hospital

payment rates because the clinic visit policy set forth in the 2020 Final Rule is unlawful, for the

same reasons explained in this Court’s prior order. Statutory requirements relating to exhaustion

are not applicable in the context of a non-statutory ultra vires challenge. In any event, further

administrative appeal or review of the Plaintiff-Hospitals’ claims would be futile, both because

CMS administrative adjudicators are bound by the 2020 Final Rule, and because CMS has

refused to change its position in response to these same legal arguments.

                                  FACTUAL BACKGROUND
Statutory Framework

         18.   Title XVIII of the Social Security Act establishes a program of health insurance

for the aged and disabled, commonly known as Medicare. 42 U.S.C. §§ 1395 et seq. The

Plaintiff-Hospitals and many of Plaintiffs AHA’s and AAMC’s members qualify as providers of

hospital services under Title XVIII, commonly known as the Medicare Act.

         19.   Part B of the Medicare Act covers, among other things, hospital outpatient

department services (OPD services), which are services that are provided to patients on an

outpatient basis. OPD services include emergency or observation services, services furnished in

an outpatient clinic (e.g., physician visits, same-day surgery), laboratory tests billed by the

hospital, medical supplies (e.g., splints and casts), preventive and screening services, and certain

drugs and biologicals.



                                                  8
          Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 9 of 26



       20.     Payments for OPD services are generally made under the Medicare Outpatient

Prospective Payment System (OPPS) created pursuant to 42 U.S.C. § 1395l(t). The Medicare

statute authorized CMS to establish the OPPS pursuant to requirements spelled out in 42 U.S.C.

§ 1395l(t)(2)(A) through (H).

       21.     The Medicare statute authorizes CMS, on an annual basis, to review and revise

the “groups, the relative payment weights, and the wage and other adjustments . . . to take into

account changes in medical practice, changes in technology, the addition of new services, new

cost data, and other relevant information and factors.” 42 U.S.C. § 1395l(t)(9)(A).

       22.     But the Medicare statute sets clear limits on these annual adjustments, including

the critical requirement that any such adjustments be budget neutral. Specifically, Congress

mandated: “the adjustments for a year may not cause the estimated amount of expenditures

under this part for the year to increase or decrease from the estimated amount of expenditures

under this part that would have been made if the adjustments had not been made.” 42 U.S.C.

§ 1395l(t)(9)(A). This is a mouthful, but its meaning is plain: Any adjustments under

Subsection (t)(9)(A) must be budget neutral, and CMS may not reduce Medicare Part B spending

by selectively slashing the payment rates for specific types of services.

       23.     As this Court has explained: “Every year, CMS must review the groups, relative

payment weights, and wage and other adjustments for each Ambulatory Payment Classification

to account for changes in medical practice or technology, new services, new cost data, and other

relevant information and factors.” American Hosp. Ass’n v. Azar, Civil Action Number 1:18-cv-

2841, ECF No. 31 (AHA I) at 3, citing 42 U.S.C. § 1395l(t)(9)(A). “This annual review is

conducted with an important caveat: any adjustment to the groups, relative payment weights, or

adjustments must be budget neutral, meaning that it cannot cause a change in CMS’ estimated


                                                 9
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 10 of 26



expenditures for OPD services for the year.” Id., citing 42 § 1395l(t)(9)(B) and 42 U.S.C.

§ 1395l(t)(9)(D)-(E) (requiring initial wage, outlier, and other adjustments also be budget

neutral). “Thus, decreases or increases in spending caused by one adjustment must be offset

with increases or decreases in spending by another.” Id.

       24.     When Congress confers authority on CMS to make non-budget neutral changes, it

has said so expressly. See, e.g., 42 U.S.C. § 1395l(t)(7)(I). Indeed, if CMS wishes to make non-

budget-neutral cuts to payments under the OPPS, the statute provides a separate mechanism for

the agency to do so. Specifically, the statute authorizes CMS to “develop a method for

controlling unnecessary increases in the volume of covered OPD services.” 42 U.S.C. §

1395l(t)(2)(F). Once the agency identifies that method, another statutory provision authorizes

the agency to make non-budget-neutral adjustments to address those unnecessary increases in

volume—but only through across-the-board adjustments to all items or services paid under the

OPPS. Specifically, Subsection (t)(9)(C) provides that if CMS determines under Subsection

(t)(2)(F) that the “volume of services . . . [has] increased beyond amounts established through

those methodologies,” CMS “may appropriately adjust the update to the conversion factor

otherwise applicable in a subsequent year.” Id. § 1395l(t)(9)(C). The conversion factor is a

uniform amount that is used in the formula to calculate payment rates for all services or items

paid under the OPPS.

       25.     As this Court has noted, “because the same conversion factor applies equally to

all Ambulatory Payment Classifications [(APCs)], adjustments to the conversion factor cannot be

used to change the fee schedule for specific APCs.” AHA I at 4. “In other words, changes to the

conversion factor affect total spending and not spending on specific services.” Id.




                                                10
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 11 of 26



       26.     The implications for CMS are clear: If CMS wants to make cuts to payment rates

in order to control unnecessary increases in the volume of hospital services, it must do so across-

the-board, to all services and items under the OPPS, by using the conversion factor. If CMS

instead wants to make adjustments to payment rates for specific services, it must do so in a

budget-neutral manner. And for good reason: The statute’s structure and directives prevent the

agency from engaging in cost-control measures by making draconian payment reductions

targeting only specific services.

Off-Campus Provider-Based Departments

       27.     At issue in this lawsuit are Medicare payments for certain clinic visit services

provided at off-campus PBDs. As previously noted, off-campus PBDs are practice locations of a

hospital that are not in immediate proximity to the main hospital building, but are nonetheless so

closely integrated with the hospital as to be considered a part of the hospital. See 42 C.F.R.

§ 413.65(e). An off-campus PBD could include a stand-alone oncology clinic, an urgent care

clinic, or an office providing necessary specialty services (e.g., cardiology, pulmonology,

neurology, and urology).

       28.     As a result, “[m]any medical services that were once only offered in an inpatient

hospital setting can now be provided by hospital outpatient departments whereby the patient does

not spend the night. Medicare traditionally welcomed these cheaper alternatives to inpatient care

and, to meet the growing demand for these services, some hospitals have established off-campus

[PBDs].” AHA I at 4–5.

       29.     Off-campus PBDs vary significantly in function and purpose. In some cases, a

hospital may lack the space on its main campus to expand, and an off-campus PBD is created as

a matter of necessity. In other cases, there may be operational reasons for having a practice


                                                11
            Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 12 of 26



location off-campus. For example, a hospital might want to place an off-campus PBD in a

location that is convenient to the patient population it serves. Notably, in Clallam County, where

Olympic Medical Center is located, the community of Sequim (located 17 miles from the

hospital) has no hospital of its own, and there are no emergency care services of any kind. The

vital clinic services Olympic Medical Center offers the 28,000 residents provide essential

primary, specialty and walk-in clinic services to a patient population in desperate need of those

services.

        30.     Off-campus PBDs must be closely integrated with their main hospitals and are

subject to regulatory requirements as a part of the hospital—unlike independent clinics or

physician offices. See 42 C.F.R. § 413.65(a). As a result, off-campus PBDs often have higher

costs relative to a physician office.

        31.     As this Court has noted, “[a]lthough not physically proximate to their affiliated

hospital’s main campus, off-campus [PBDs] are so closely integrated into the same system that

they are considered part of the hospital itself. This allows off-campus [PBDs] to offer more

comprehensive services to their patients but also subjects off-campus provider-based

departments to the same regulatory requirements as the main hospital.” AHA I at 5, citing 42

C.F.R. § 413.65 (describing regulatory requirements for off-campus provider-based

departments). “Because they are part of the same system and face the same regulatory

requirements and regulatory costs as hospitals, off-campus provider-based departments have

generally been paid at the same rates hospitals are paid for OPD services.” Id.

        32.     This makes good economic sense. The patient population that visits off-campus

PBDs tends to be sicker and poorer than the patient population that visits independent physician

offices. See Comparison of Care in Hospital Outpatient Departments and Independent Physician


                                                 12
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 13 of 26



Offices (KNG Health Consulting LLC, 2018). In addition, off-campus PBDs are often intended

to serve more functions than standalone physician offices. For example, an off-campus PBD

may be an emergency department operating on nights and weekends with a team of specialist

doctors and nurses on staff. In addition, CMS requires off-campus PBDs to satisfy the Medicare

Conditions of Participation applicable to their main hospital, which are more demanding than the

requirements imposed on physician offices or clinics. See Hospital Outpatient Department

(HOPD) Costs Higher than Physician Offices Due to Additional Capabilities, Regulations,

https://www.aha.org/system/files/2018-09/info-hopd.pdf.

Section 603 of the Bipartisan Budget Act of 2015

       33.     Until November 2015, clinic visit services at all off-campus PBDs were paid

under the OPPS, at the relatively higher payment rates paid to hospitals (as compared to their

physician office counterparts). 83 Fed. Reg. 59,004–005.

       34.     The total volume of outpatient services furnished at off-campus PBDs nationwide

has been increasing for years. Id. at 59,005–007. That increase has been necessary and

appropriate. The Medicare-eligible population as a whole has increased during that same period.

AHA I at 5, citing Medicare Board of Trustees, 2018 Annual Report of the Board of Trustees of

the Federal Hospital Insurance and Federal Supplementary Medical Insurance Trust Funds 181

(2018), available at https://go.cms.gov/2m5ZCok. In addition, as medical technology has

evolved, more and more services are able to be furnished on an outpatient (rather than an

inpatient) basis. Id. at 6, citing Ken Abrams, Andreea Balan-Cohen & Priyanshi Durbha,

Growth in Outpatient Care, Deloitte (Aug. 15, 2018), available at https://bit.ly/2nOkG05.

       35.     Among the many factors contributing to the increase in volume of outpatient

services furnished at off-campus PBDs is the acquisition of stand-alone physician offices by


                                                13
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 14 of 26



some hospitals and integration of the physician offices into hospital operations. CMS took the

view that Medicare costs could be lowered if these same outpatient services were furnished in a

less-expensive physician office setting. 83 Fed. Reg. 59,008–009. The off-campus PBDs

could—the agency argued—be effectively de-integrated from their main hospital and operated

independently, and therefore paid under the Medicare physician fee schedule rather than the

OPPS. In response, commenters pointed out that off-campus PBDs have higher costs than

physician offices (in some cases, exceeding even the current payment rate for such services) and

that off-campus PBDs are often able to provide services that are not available in physician

offices. Commenters also noted that paying off-campus PBDs at the lower rates paid to

physicians would upset the reasonable expectations of hospitals that acquired or built off-campus

PBDs with the understanding that they would be paid under the OPPS.

       36.     Congress sought to balance these competing concerns when it enacted Section

603 of the Bipartisan Budget Act of 2015. Pub. L. No 114-74 § 603, 129 Stat. 584, 598.

Congress’s solution was to create two classes of off-campus PBDs. Qualifying off-campus

PBDs that were billing as a hospital department under the OPPS when the statute took effect on

November 2, 2015 (so-called “excepted PBDs”) would continue to be paid under the OPPS. See

42 U.S.C. §§ 1395l(t)(1)(B)(V), (t)(21) & (t)(21)(B)(ii). But going forward, Congress required

that newly created or acquired off-campus PBDs (so-called “non-excepted PBDs”) be paid under

the “applicable payment system” in order to eliminate the possibility that a payment differential

could be a factor in a hospital’s decision to open a new off-campus PBD. Id. § 1395l(t)(21)(C));

see also id. § 1395l(t)(21)(B)(iii)–(vi) (codifying additional exceptions, such as for off-campus

PBDs that were mid-build when Section 603 was enacted, which allowed those mid-build PBDs

to continue to be paid under the OPPS).


                                                14
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 15 of 26



       37.     CMS has interpreted the statutory phrase “applicable payment system” to mean

that non-excepted PBDs should be paid under the Medicare Physician Fee Schedule (PFS). 81

Fed. Reg. 79,562, 79,659 (Nov. 14, 2016). The Physician Fee Schedule has lower payment rates

relative to OPPS because it is intended to reflect the costs for furnishing items or services in a

physician office (as opposed to in a hospital). Thus, the payment rates for excepted PBDs (under

the OPPS) are generally higher than non-excepted PBDs (under the Physician Fee Schedule).

       38.     In practice, CMS does not actually abide by the statutory requirement to pay non-

excepted PBDs under a separate payment system from OPPS. Rather, CMS continues to pay

such non-excepted PBDs under the OPPS but applies a “PFS Relativity Adjustor,” which CMS

says is intended to approximate what the rate of payment “would have been” if the item or

service were actually paid under the Physician Fee Schedule. See generally 81 Fed. Reg. 79,562,

79,726 (Nov. 14, 2016).

       39.     Common sense and the statutory structure make clear that in requiring that

excepted and non-excepted PBDs be subject to different payment systems, Congress intended

that they would receive different rates of payment. Congress’s choice to grandfather some off-

campus PBDs to permit them to continue billing under the OPPS, and thus be subject to different

payment rates from other off-campus PBDs, cannot have been anything but deliberate.

The 2019 Final Rule

       40.     On July 31, 2018, CMS published a Proposed Rule proposing changes to the

OPPS for CY 2019. As relevant here, the 2019 Proposed Rule proposed changes to the payment

rate for certain clinic visit services provided at excepted PBDs in order to render it equal to the

payment rate for services provided at non-excepted PBDs (the Clinic Visit Policy). Specifically,

the 2019 Proposed Rule stated that the payment rate for clinic services provided by excepted


                                                 15
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 16 of 26



PBDs in CY 2019 “would now be equivalent to the payment rate for” services provided by non-

excepted PBDs. 83 Fed. Reg. 37,046, 37,142 (July 31, 2018). CMS proposed to make this

adjustment in a non-budget-neutral fashion. Id. In other words, the payment rate reductions

proposed by CMS would not be offset by increases in other payment rates under the OPPS to

ensure that the overall payments to hospitals would remain the same. CMS estimated that this

change would result in reductions in payments to hospitals of $760 million in CY 2019 alone.

Id. at 37,143.

       41.       Almost 3,000 commenters submitted comments in response to the 2019 Proposed

Rule, including the AHA, the AAMC, and the Plaintiff-Hospitals or their associated health

systems, either directly or through an association. Among other things, Plaintiffs pointed out

that CMS was statutorily prohibited from making adjustments to payment rates in a non-budget-

neutral manner under 42 U.S.C. § 1395l(t)(9)(B). Plaintiffs also explained that the 2019

Proposed Rule ran afoul of Congress’s statutory mandate that CMS treat excepted and non-

excepted PBDs differently under 42 U.S.C. § 1395l(t)(21).

       42.       In November 2018, CMS published the 2019 Final Rule. 83 Fed. Reg. 58,818

(Nov. 21, 2018). Like the 2019 Proposed Rule, the 2019 Final Rule adjusted the payment rate

for services provided by excepted PBDs so that it is “equal to” the payment rate for services

provided by non-excepted PBDs. 83 Fed. Reg. 58,822, 59,013. CMS explained its decision

succinctly: “To the extent that similar services can be safely provided in more than one setting,

we do not believe it is prudent for the Medicare program to pay more for these services in one

setting than another.” Id. at 59,008. CMS also confirmed its decision to implement the

adjustment in a non-budget-neutral fashion. Id. at 59,014. However, CMS announced that it




                                                16
           Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 17 of 26



would be phasing in the payment reduction over a two-year period, such that the estimated

reductions in payments to hospitals in CY 2019 would be approximately $380 million. Id.

          43.   The above-named Plaintiffs filed suit challenging the 2019 Final Rule, and this

Court granted summary judgment to Plaintiffs and against CMS on September 17, 2019, holding

that “CMS exceeded its statutory authority when it cut the payment rate for clinic services at off-

campus provider-based clinics” and vacating the 2019 Final Rule in relevant part. Memo. Op.,

American Hospital Ass’n v. Azar, No. 18-2841 (RMC) (D.D.C.), ECF No. 31 at 2. The

Government filed a notice of appeal to the D.C. Circuit on December 12, 2019.

The 2020 Final Rule

          44.   In August 2019, while Plaintiff’s lawsuit challenging the 2019 Final Rule was still

pending, CMS issued its proposed OPPS rule for CY 2020. 84 Fed. Reg. 39,398 (Aug. 9, 2019).

In half a page of substantive reasoning cross-referencing the basis given in the 2019 Final Rule,

the agency announced that “CY 2020 will be the second year of the 2-year transition of this

[Clinic Visit] policy.” 84 Fed. Reg. 39,512–513.

          45.   In November 2019, after this Court vacated the 2019 Final Rule in relevant part,

CMS published the 2020 Final Rule. Rather than retreat from its ultra vires assertion of power

in the Clinic Visit Policy, CMS chose to double down by completing the two-year phase-in

contemplated by the 2019 Final Rule. Nowhere in the 2020 Final Rule does CMS try to assert

any other lawful basis for its Clinic Visit Policy. Instead, in response to comments complaining

that the agency lacked statutory authority to implement the rule, the agency asserted: “We

respectfully disagree with the district court and continue to believe the Secretary has the

authority to address unnecessary increases in the volume of outpatient services.” 84 Fed. Reg. at

61,142.


                                                 17
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 18 of 26



        46.     The 2020 Final Rule became effective on January 1, 2020.

The 2020 Final Rule Exceeds CMS’s Authority Under the Medicare Act

        47.     In promulgating the 2020 Final Rule, CMS has once again acted in clear violation

of its statutory authority. This is so for at least two separate reasons: (i) the Clinic Visit Policy

violates the Medicare statute’s mandate of budget neutrality; and (ii) the Clinic Visit Policy

violates the statutory mandate that excepted and non-excepted PBDs must be treated differently.

Budget Neutrality:

        48.     First and foremost, the 2020 Final Rule is ultra vires because the Clinic Visit

Policy is not budget neutral, in plain violation of the statute. By CMS’s own admission, the

Clinic Visit Policy set forth in the 2020 Final Rule would reduce total hospital payments $800

million in CY 2020 with no offsetting increases in payments for other services. 84 Fed. Reg.

61,369. Indeed, that was one of the justifications given by CMS for its proposed adjustments.

Id.

        49.     But a critical element of the statute’s structure is that changes in the payments for

individual OPD services be made “in a budget neutral manner.” 42 U.S.C. § 1395l(t)(9)(B).

That is, if CMS wishes to reduce the amount of Medicare payments going to one type of service,

it must increase the payments for other items or services in equal amount. Id.

        50.     While the Medicare statute allows for reductions to the total amount of Medicare

payments in appropriate, limited circumstances under Subsection (t)(9)(C) through changes to

the conversion factor, there is no statutory mechanism allowing CMS to reduce the total amount

of Medicare payments by targeting only selected services. By requiring budget neutrality for

payment reductions targeting specific services, the statute recognizes – and puts a check on – any

incentive for CMS to employ draconian cost-control measures.


                                                  18
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 19 of 26



       51.     To get around the statutory requirement that annual adjustments be budget

neutral, CMS has claimed that its authority to adopt the Clinic Visit Policy flows not from the

annual adjustment authority granted in Subsection (t)(9)(A), but from the agency’s separate

statutory authorization to “develop a method for controlling unnecessary increases in the volume

of covered OPD services.” Id. § 1395l(t)(2)(F). CMS grounds the Clinic Visit Policy in

Subsection (t)(2)(F) for a strategic purpose: that provision, unlike the rest of Subsection (t),

makes no express mention of budget neutrality.

       52.     For good reason, though: Subsection (t)(2)(F) does not need to address budget

neutrality because it does not actually authorize the agency to make any adjustments or changes

to payment rates at all. Instead, it merely authorizes CMS to “develop a method for controlling

unnecessary increases” in the volume of services. 42 U.S.C. § 1395l(t)(2)(F). Another statutory

provision governs how that method may be used in actual volume-control efforts.

       53.     Specifically, Subsection (t)(9)(C) addresses what CMS should do if it wants to

make adjustments based on a finding under Subsection (t)(2)(F) that there are unnecessary

increases in the volume of services: “If the Secretary determines under the methodologies

described in paragraph (2)(F) that the volume of services paid for under this subsection increased

beyond amounts established through those methodologies, the Secretary may appropriately

adjust the update to the conversion factor otherwise applicable in a subsequent year.” Id.

§ 1395l(t)(9)(C) (emphasis added). The conversion factor applies broadly to affect the payments

for all covered services and cannot be used to change the relative payment rates between and

among individual services.

       54.     Contrary to CMS’s assertion, then, Subsection (t)(2)(F) does not confer authority

to modify payment rates for specific items or services in response to unnecessary increases in the


                                                 19
          Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 20 of 26



volume of OPD services. Rather, as noted above, if the methodology developed by CMS under

Subsection (t)(2)(F) shows that there are unnecessary increases in the volume of OPD services,

Congress has said in Subsection (t)(9)(C) that CMS’s recourse is to modify the conversion factor

and effectuate an across-the-board reduction in payment rates under the OPPS. And to state the

obvious, in the Clinic Visit Policy portion of the Final Rule CMS has not adjusted the update to

the conversion factor. Instead, it has only decreased the payments for a certain subset of

services. In short, Subsection (t)(2)(F) is of little use to CMS in justifying the 2020 Final Rule.

        55.    As this Court has noted, “[t]here is no reason to think that Congress with one hand

granted CMS the authority to upend such a ‘basic principle’ of the Outpatient Prospective

Payment System while working with the other to preserve it.” AHA I at 24. In addition, “CMS’

interpretation would also swallow paragraph (t)(9)(C) in its entirety: why would the agency go

through the annual hassle of updating the conversion factor if it could use paragraph (t)(2)(F) to

decrease or increase payment rates for disfavored or favored services whenever desired?” AHA I

at 24, n. 9.

        56.    In explaining its statutory authority for implementing the Clinic Visit Policy,

CMS attempted to bolster its reliance on Subsection (t)(2)(F) by arguing that it had, in prior

proposed rules, purported to invoke Subsection (t)(2)(F) to justify selective cuts to payment

rates. 83 Fed. Reg. at 59,004–005. Not so. In fact, CMS has never actually implemented

anything using Subsection (t)(2)(F).

        57.    In 1998, CMS proposed invoking Subsection (t)(2)(F) when establishing the

OPPS, but that proposal—which involved modifications to the conversion factor—was

indefinitely delayed for “further study” in another CMS action in 2000. 65 Fed. Reg. 18,434,

18,502–503 (April 7, 2000). Indeed, CMS said that “possible legislative modification” would be


                                                 20
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 21 of 26



necessary before it could use its authority under Subsection (t)(2)(F) to adopt alternative options,

which would have implemented non-conversion factor adjustments. And in 2001, both CMS and

the Medicare Payment Advisory Commission (MedPAC) implicitly acknowledged that the

options turned on selecting the proper contemplated methodology for triggering updates to the

conversion factor. 66 Fed. Reg. 59,856, 59,908 (Nov. 30, 2001). Thus, in every prior instance

that the agency considered invoking Subsection (t)(2)(F), CMS implicitly (and correctly)

acknowledged that any corresponding non-budget neutral changes to payment rates must occur

pursuant to a change in the conversion factor. CMS’s present assertion of sweeping authority to

target only specific types of services under Subsection (t)(2)(F) in the 2020 Final Rule is

unprecedented—and unlawful.

       58.     In any event, CMS has never made an adequate factual finding—as it must to

lawfully invoke whatever authority it has under Subsection (t)(2)(F)—that any increase in the

volume of covered OPD services is “unnecessary.” Instead, the agency merely asserted in

circular fashion that the increases in volume of covered outpatient services must have been

“unnecessary” simply because they occurred. 83 Fed. Reg. 59,006–008. To bolster this self-

serving conclusion, CMS purports to rely upon recommendations and estimates made by

MedPAC, an agency established by Congress to make recommendations to Congress regarding

payment policy. See 42 U.S.C. § 1395b-6. And Congress has already spoken to the appropriate

path forward here.

       59.     For the foregoing reasons, the Clinic Visit Policy is ultra vires because it is not

budget neutral, as required by the plain language of the statute.

       60.     As this Court noted in finding the 2019 Final Rule unlawful: “[T]he Court finds

that the ‘method’ developed by CMS to cut costs is impermissible and violates its obligations


                                                 21
          Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 22 of 26



under the statute. While the intention of CMS is clear, it would acquire unilateral authority to

pick and choose what to pay for OPD services, which clearly was not Congress’ intention. The

Court finds that the Final Rule is ultra vires.” AHA I at 26.

Statutory Distinction Between Excepted and Non-Excepted PBDs.

       61.     In addition, the Final Rule is ultra vires because it sets the same rate of payment

for clinic visit services provided at both excepted and non-excepted PBDs, in violation of

Congress’s statutory command. Specifically, the Clinic Visit Policy provides that the payment

rate for services provided at excepted PBDs will be adjusted so that it would be “equal to” the

payment rate for services provided at non-excepted PBDs. 83 Fed. Reg. 59,013.

       62.     But the Medicare statute reflects Congress’s intent to treat excepted and non-

excepted PBDs differently. The statute creates two distinct categories of off-campus PBDs:

excepted entities, which satisfy certain grandfathering requirements and may continue billing

under the OPPS, and non-excepted entities, which do not and must instead be paid under an

alternative payment system. See 42 U.S.C. § 1395l(t)(21). Congress’s clear intent in creating

that distinction was to create a grandfather provision for excepted PBDs, allowing entities that

had been billing before November 2015 to continue billing under the OPPS, while non-excepted

entities would be subject to a different payment system (later determined by CMS to be the

Medicare Physician Fee Schedule). See id. § 1395l(t)(21)(C); H.R. Rep. No. 114-604, at 10

(2016).

       63.     Congress necessarily understood and clearly intended that these separate payment

systems would entail separate payment rates. And Congress intentionally grandfathered

qualifying off-campus PBDs that were already in existence at the time the different payment

system for non-excepted PBDs was put in place in order to ensure that the excepted PBDs


                                                 22
          Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 23 of 26



would still be paid under the OPPS. See 42 U.S.C. § 1395(t)(21)(B) (cross-referencing 42

C.F.R. § 413.65(a)(2)).

        64.   By decreeing that excepted and non-excepted entities will now be subject to the

same payment rate, CMS has effectively abolished that statutory separateness, performing an

end-run around the congressional mandate. But the agency lacks authority to nullify the

Medicare statute in such manner.

        65.   The Clinic Visit Policy set forth in the 2020 Final Rule is ultra vires for this

reason as well.

Plaintiffs Will Suffer Concrete and Imminent Harm Absent Judicial Intervention

        66.   The Plaintiff-Hospitals and Plaintiffs AHA’s and AAMC’s member hospitals rely

heavily on the structure of Medicare payments established by Congress to provide critical

outpatient services for the vulnerable populations in their communities, many of whom have

been historically underserved.

        67.   As CMS itself notes, the challenged policy will result in a total reduction in

payments for outpatient services of approximately $800 million in CY 2020. 84 Fed. Reg.

61,369.

        68.   The Plaintiff-Hospitals and Plaintiffs AHA’s and AAMC’s members operate

excepted PBDs that are statutorily entitled to be paid differently from non-excepted PBDs. The

2020 Final Rule reduces the payment rate for covered services performed at the excepted PBDs.

If the 2020 Final Rule is left in place, Plaintiff-Hospitals and Plaintiffs AHA’s and AAMC’s

members face the prospect of serious payment reductions for affected services, and may have to

make difficult decisions about whether to reduce services in response to the lowered payment

rate.


                                                23
        Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 24 of 26



       69.     This is particularly troubling for hospitals already operating at low or negative

margins.

       70.     Plaintiffs and the vulnerable patients and communities they serve face concrete

and imminent harms––both economic and noneconomic—if CMS’s 2020 Final Rule is allowed

to stand.

                                               COUNT I
                                      (Ultra Vires Agency Action)

       71.     Plaintiffs re-allege and incorporate by reference the allegations made in the

foregoing numbered paragraphs of the Complaint.

       72.     This Court has the inherent power to review alleged ultra vires agency action

when an agency patently misconstrues a statute, disregards a specific and unambiguous

statutory directive, or violates a specific command of a statute. See, e.g., Aid Ass’n for

Lutherans v. U.S. Postal Serv., 321 F.3d 1166, 1168 (D.C. Cir. 2003) (agency action is ultra

vires when it “exceed[s] the agency’s delegated authority under the statute.”); Dart v. United

States, 848 F.2d 217, 224 (D.C. Cir. 1988) (agency violation of “clear and mandatory” statutory

provision is ultra vires).

       73.     This Court also the same power to declare agency action unlawful, ultra vires,

and beyond the scope of the agency’s authority under the Administrative Procedure Act (APA).

       74.     The Clinic Visit Policy is ultra vires because it is not budget neutral. Annual

adjustments to payment rates for ODPs must be budget neutral. 42 U.S.C. § 1395l(t)(9)(B).

But by CMS’s own admission, the Clinic Visit Policy would result in a net reduction in total

outpatient-services payments of $800 million for CY 2020. 84 Fed. Reg. 61,369. Rather than

providing for offsetting increases in payments for other services or adjusting the generally

applicable conversion factor—as required by statutory safeguards enacted to curb the agency’s
                                                24
         Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 25 of 26



 discretion—CMS chose to slash the payment rate for a particular set of services and thereby

 reduce total expenditures. That is clearly in excess of the agency’s statutory authority.

       75.     The Clinic Visit Policy also is ultra vires because it effectively eliminates the

 statutorily mandated distinction between excepted and non-excepted PBDs. Congress

 intentionally created two classes of off-campus PBDs: excepted and non-excepted ones, with

 the clear expectation that they would be paid differently for outpatient services. The Final Rule,

 premised on CMS’s contrary policy preferences, effectively erases that distinction by providing

 that outpatient services provided at excepted and non-excepted PBMs be subject to the exact

 same payment rate.

       76.     For these and other reasons, CMS has simply ignored Congress’s instructions

 contained in the Medicare Act. The agency’s wholly unauthorized adoption of the Clinic Visit

 Policy is ultra vires and cannot stand.

                                     PRAYER FOR RELIEF

Plaintiffs respectfully pray for the following relief:

             A. A declaration pursuant to 28 U.S.C. § 2201 that the 2020 Final Rule exceeds

                 CMS’s statutory authority under the Medicare Act, 42 US.C. § 1395l, and is

                 unenforceable to the extent it does so;

             B. Preliminary and permanent injunctive relief (i) vacating and barring Defendants

                 from enforcing the ultra vires changes made to the Hospital Outpatient

                 Prospective Payment System and Ambulatory Surgical Payment System for

                 Calendar Year 2020; (ii) requiring CMS to conform its payment policies and

                 conduct to the requirements of the Medicare Act; and (iii) ordering that

                 Defendants provide immediate payment of any amounts improperly withheld as


                                                  25
        Case 1:20-cv-00080-TFH Document 1 Filed 01/13/20 Page 26 of 26



               a result of the unauthorized conduct described above to Plaintiff-Hospitals and

               all affected members of the AHA and AAMC.

           C. An order awarding Plaintiffs their costs, expenses, and attorneys’ fees incurred

               in these proceedings pursuant to 28 U.S.C. § 2412; and

           D. Such other and further relief as the Court deems just and proper.


                                           Respectfully submitted,

                                           /s/ Catherine E. Stetson
                                           Catherine E. Stetson (D.C. Bar No. 453221)
                                           Susan M. Cook (D.C. Bar No. 462978)
                                           Kyle M. Druding (D.C. Bar No. 1044631)
                                           HOGAN LOVELLS US LLP
                                           555 Thirteenth Street, NW
                                           Washington, D.C. 20004
                                           Phone: (202) 637-5491
                                           Fax: (202) 637-5910
                                           cate.stetson@hoganlovells.com

                                           Counsel for the American Hospital Association,
                                           Association of American Medical Colleges, Mercy
                                           Health Muskegon, Clallam County Public Hospital
                                           No. 2, d/b/a Olympic Medical Center, and York
                                           Hospital
Dated: January 13, 2020




                                             26
